Sn the Cnited States Court of Federal Claiung

OFFICE OF SPECIAL MASTERS
No. 18-53V
Filed: January 12, 2021

ES ES ES ES ES ES ES ES ES ES ES ES ES
LONN RICKSTROM, *# UNPUBLISHED
ES
Petitioner, * Decision on Joint Stipulation;
* Brachial Neuritis; Influenza
V. * (“Flu”) Vaccine
ES
SECRETARY OF HEALTH *#
AND HUMAN SERVICES, *
ES
Respondent. *
ES ES ES ES ES ES ES ES ES ES ES ES ES

Leah Durant, Esq., Law Offices of Leah V. Durant, PLLC, Washington, DC, for petitioner.
Christine Becer, Esq., US Department of Justice, Washington, DC, for respondent.

DECISION ON JOINT STIPULATION!
Roth, Special Master:

On January 10, 2018, Lonn Rickstrom (“Mr. Rickstrom” or “petitioner”) filed a petition
for compensation under the National Vaccine Injury Compensation Program.’ Petitioner alleges
that he developed brachial neuritis after receiving an influenza (“flu”) vaccination on October 13,
2016. Stipulation, filed Jan. 12, 2021 at J 1-4. Respondent denies that the flu vaccine caused
petitioner to suffer from brachial neuritis and further denies that the flu vaccine caused petitioner
to suffer any other injury or his current condition. Stipulation at { 6.

Nevertheless, the parties have agreed to settle the case. On January 12, 2021, the parties
filed a joint stipulation agreeing to settle this case and describing the settlement terms.

 

| Although this Decision has been formally designated “unpublished,” it will nevertheless be posted on the
Court of Federal Claims’s website, in accordance with the E-Government Act of 2002, Pub. L. No. 107-
347, 116 Stat. 2899, 2913 (codified as amended at 44 U.S.C. § 3501 note (2006)). This means the Decision
will be available to anyone with access to the internet. However, the parties may object to the Decision’s
inclusion of certain kinds of confidential information. Specifically, under Vaccine Rule 18(b), each party
has fourteen days within which to request redaction “of any information furnished by that party: (1) that is
a trade secret or commercial or financial in substance and is privileged or confidential; or (2) that includes
medical files or similar files, the disclosure of which would constitute a clearly unwarranted invasion of
privacy.” Vaccine Rule 18(b). Otherwise, the whole Decision will be available to the public. /d.

2 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. § 300aa
(2012).
Respondent agrees to issue the following payment:

A lump sum of $86,000.00 in the form of a check payable to petitioner, Lonn
Rickstrom. This amount represents compensation for all damages that would be
available under § 300aa-15(a).

I adopt the parties’ stipulation attached hereto, and award compensation in the amount and
on the terms set forth therein. The clerk of the court is directed to enter judgment in accordance
with this decision.?

IT IS SO ORDERED.

s/ Mindy Michaels Roth
Mindy Michaels Roth
Special Master

 

3 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by each party filing a notice
renouncing the right to seek review.

2
IN THE UNITED STATES COURT OF FEDERAL CLAIMS
OFFICE OF SPECIAL MASTERS

 

 

)
LONN RICKSTROM, )
)
Petitioner, )
) No. 18-53V
V. ) Special Master Roth

) ECF
SECRETARY OF HEALTH AND )
HUMAN SERVICES, )
)
Respondent. )
)

STIPULATION

The parties hereby stipulate to the following matters:

1. Lonn Rickstrom, petitioner, filed a petition for vaccine compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §§ 300aa-10 to -34 (the “Vaccine
Program”). The petition seeks compensation for injuries allegedly related to petitioner’s receipt
of an influenza (“flu”) vaccine, which vaccine is contained in the Vaccine Injury Table (the
“Table”), 42 C.F.R. § 100.3 (a).

2. Petitioner received the flu vaccine on October 13, 2016.

3. The vaccination was administered within the United States.

4. Petitioner alleges that he suffers from brachial neuritis as a result of receiving his
October 13, 2016 flu vaccine. He further alleges that he experienced the residual effects of his
alleged injury for more than six months,

5. Petitioner represents that there has been no prior award or settlement of a civil action

for damages on his behalf as a result of his condition.
6. Respondent denies that the flu vaccine caused petitioner to suffer from brachial
neuritis and further denies that the flu vaccine caused petitioner to suffer any other injury or his
current condition.

7. Maintaining their above-stated positions, the parties nevertheless now agree that the
issues between them shall be settled and that a decision should be entered awarding the
compensation described in paragraph 8 of this Stipulation.

8. As soon as practicable after an entry of judgment reflecting a decision consistent with
the terms of this Stipulation, and after petitioner has filed an election to receive compensation
pursuant to 42 U.S.C. § 300aa-21(a)(1), the Secretary of Health and Human Services will issue
the following vaccine compensation payment:

A lump sum of $86,000.00 in the form of a check payable to petitioner. This

amount represents compensation for all damages that would be available under 42

U.S.C. § 300aa-15(a).

9. As soon as practicable after the entry of judgment on entitlement in this case, and after
petitioner has filed both a proper and timely election to receive compensation pursuant to
42 U.S.C. § 300aa-21(a)(1), and an application, the parties will submit to further proceedings
before the special master to award reasonable attorneys’ fees and costs incurred in proceeding
upon this petition.

10. Petitioner and his attorney represent that compensation to be provided pursuant to
this Stipulation is not for any items or services for which the Program is not primarily liable
under 42 U.S.C. § 300aa-15(g), to the extent that payment has been made or can reasonably be
expected to be made under any State compensation programs, insurance policies, Federal or

State health benefits programs (other than Title XIX of the Social Security Act (42 U.S.C.

§ 1396 et seq.)), or by entities that provide health services on a pre-paid basis.
11. Payment made pursuant to paragraph 8 of this Stipulation and any amounts awarded
pursuant to paragraph 9 of this Stipulation will be made in accordance with 42 U.S.C. § 300aa-
15(i), subject to the availability of sufficient statutory funds.

12. The parties and their attorneys further agree and stipulate that, except for any award
for attorneys’ fees and litigation costs, and past unreimbursed expenses, the money provided
pursuant to this Stipulation will be used solely for the benefit of petitioner as contemplated by a
strict construction of 42 U.S.C. § 300aa-15(a) and (d), and subject to the conditions of 42 U.S.C.
§ 300aa-15(g) and (h).

13. In return for the payments described in paragraphs 8 and 9, petitioner, in his
individual capacity, and on behalf of his heirs, executors, administrators, successors or assigns,
does forever irrevocably and unconditionally release, acquit and discharge the United States and
the Secretary of Health and Human Services from any and all actions or causes of action
(including agreements, judgments, claims, damages, loss of services, expenses and all demands
of whatever kind or nature) that have been brought, could have been brought, or could be timely
brought in the Court of Federal Claims, under the National Vaccine Injury Compensation
Program, 42 U.S.C. § 300aa-10 et seq., on account of, or in any way growing out of, any and all
known or unknown, suspected or unsuspected personal injuries to or death of petitioner resulting
from, or alleged to have resulted from, the flu vaccination administered on October 13, 2016, as
alleged by petitioner in a petition for vaccine compensation filed on or about January 10, 2018,
in the United States Court of Federal Claims as petition No. 18-53V.

14. If petitioner should die prior to entry of judgment, this agreement shall be voidable

upon proper notice to the Court on behalf of either or both of the parties.
15. If the special master fails to issue a decision in complete conformity with the terms
of this Stipulation or if the Court of Federal Claims fails to enter judgment in conformity with a
decision that is in complete conformity with the terms of this Stipulation, then the parties’
settlement and this Stipulation shall be voidable at the sole discretion of either party.

16. This Stipulation expresses a full and complete negotiated settlement of liability and
damages claimed under the National Childhood Vaccine Injury Act of 1986, as amended, except
as otherwise noted in paragraph 9 above. There is absolutely no agreement on the part of the
parties hereto to make any payment or to do any act or thing other than is herein expressly stated
and clearly agreed to. The parties further agree and understand that the award described in this
Stipulation may reflect a compromise of the parties’ respective positions as to liability and/or
amount of damages, and further, that a change in the nature of the injury or condition or in the
items of compensation sought, is not grounds to modify or revise this agreement.

17. This Stipulation shall not be construed as an admission by the United States or the
Secretary of Health and Human Services that the flu vaccine caused petitioner’s alleged brachial
neuritis, or any other injury or his current condition.

18. All rights and obligations of petitioner hereunder shall apply equally to petitioner’s
heirs, executors, administrators, successors, and/or assigns.

END OF STIPULATION

~~~ nn NNN
Respecuwy submitted,

PETI ao BR}
y)
a | / M J —_——

 

LONN RIC KSTROM

ATTORNEY OF RECORD FOR
PETITIONER:

LEAH V. aaa 0
Law Offices of Leah V. Durant, ae

1717 K Street NW, Suite 900
Washington, DC 20006

AUTHORIZED REPRESENTATIVE
OF THE SECRETARY OF HEALTH
AND HUMAN SERVICES:

CRY Date Vihar, DASz, fr

TAMARA OVERBY

Actung Drecter, Dison of Inmury
Coampensaoon Programs

Heakheare Systems Bureau

U.S Deparment of Heath

and Humin Senxes

fA) Fisrers Lane

Perbisswn Buiimyg. Mai Stop OSN146B

Rasavle. MD l0ss7

 

Dex onfiz/207 |

AUTHORIZED REPRESENTATIVE
OF THE ATTORNEY GENERAL:

‘ae { BMLOAUNP cor IIV—

CATHARINE E- REEVES ATH EIC LTEGELN Ky)

Prawns Deputy Director

Torts Branch, Civil Divsion
U.S. Department of Justice
P.O. Box 146

Benjamin Franklin Station
Washington. DC 20044-0146

ATTORNEY OF RECORD FOR
RESPONDENT:

(Aurkice A 13¢ oy
bey Becidun( Poot WN

CHRISTINE M. BECER

Trial Attomey

Torts Branch. Cri Division

U.S. Department of Justice

P.O. Box 146

Benaamm Franklin Station

Washington, DC 20044-0146

Tel: (202) 616-3665